                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                DOCKET NO. 7:14-CR-76-1BO

United States Of America                         )                             ORDER
                                                 )
                vs.                              )
                                                 )
Patrick McMillan Bragg                           )
                                                 )
   On November 4, 2015, Patrick McMillan Bragg appeared before the Honorable James C. Fox, Senior
United States District Judge in the Eastern District of North Carolina, and upon an earlier plea of guilty to
Conspiracy to Distribute 100 Grams or More of a Mixture and Substance Containing a Detectable Amount
of Heroin and a Quantity of Cocaine, in violation of21 U.S.C. §§846 and 84l(b)(l)(B) was sentenced to
the custody of the Bureau of Prisons for a term of 127 months. Additionally, it was ordered by the court
that the defendant be placed on supervised release for 96 months upon release from imprisonment. On
August 29, 2017, pursuant to a Rule 35 Motion, his sentence was reduced to sixty (60) months
imprisonment. Patrick McMillan Bragg was released from custody and the term of supervised release
commenced on April 2, 2020.

   From evidence presented at the revocation hearing on January 22, 2021, the court finds as a fact that
Patrick McMillan Bragg, who is appearing before the court with counsel, has violated the terms and
conditions of the judgment as follows:

   l. Criminal conduct. (Possession with Intent to Sell/Distribute Marijuana)
   2. Criminal conduct. (Felony Larceny from Employer)

   It now appears that the ends of justice would best be served by holding sentencing in this case in
abeyance until April 22, 2021 , when the probation officer will submit a report to the court outlining the
defendant 's conduct. Any violations during the interim period should be reported to the court for
immediately disposition in this case. A final order of sentencing in thi s case will be completed following
the review date.

   IT IS, THEREFORE, ORDERED AND ADJUDGED that the supervised release term heretofore
granted be continued pending final disposition in this case.

   This the 22nd day of January, 2021.


                                                      Terrence W. Boyle
                                                      United States District Judge




           Case 7:14-cr-00076-BO Document 149 Filed 01/25/21 Page 1 of 1
